Case 1:20-cv-03796-GPG Document 1 Filed 12/28/20 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                                                                       FILED
                                                                            UNITED STATES DISTRICT COURT
                                                                                 DENVER, COLORADO
                                                                                      9:05 am, Dec 28, 2020
Civil Action No.
                                                                              JEFFREY P. COLWELL, CLERK
                                (To be supplied by the court)


     Gloria Quintana                                                            , Plaintiff

v.


  Center Toward Self-Reliance                        ,


  Bill Edwards                                       ,


     Susan Lindeman                                      ,


      Judy Nicholson                                                          , Defendant(s).

 (List each named defendant on a separate line. If you cannot fit the names of all defendants in
 the space provided, please write “see attached” in the space above and attach an additional
 sheet of paper with the full list of names. The names listed in the above caption must be
 identical to those contained in Section B. Do not include addresses here.)



                       EMPLOYMENT DISCRIMINATION COMPLAINT



                                              NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.
Case 1:20-cv-03796-GPG Document 1 Filed 12/28/20 USDC Colorado Page 2 of 5




A.     PLAINTIFF INFORMATION
You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

  Gloria Quintana, P.O. Box 231, Sanford CO 81151
 (Name and complete mailing address)

 719-298-8436, gloria.s.quintana3@gmail.com
 (Telephone number and e-mail address)

B.     DEFENDANT(S) INFORMATION
Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

 Defendant 1:        Bill Edwards, 901 W. 8th St. Pueblo, CO 81003
                   (Name and complete mailing address)

                      719-546-1271, bedwards@ilcpueblo.org
                   (Telephone number and e-mail address if known)


 Defendant 2:       Susan Lindeman, 901 W. 8th St. Pueblo, CO 81003
                   (Name and complete mailing address)

                       719-546-1271,slindeman@ilcpueblo.org
                    (Telephone number and e-mail address if known)
Additional Information Attached
C.      JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check all that
apply)

       Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.
       (employment discrimination on the basis of race, color, religion, sex, or national origin)

 x     Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (employment
       discrimination on the basis of a disability)

       Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621, et seq.
       (employment discrimination on the basis of age)

       Other: (please specify)

                                                 2
Case 1:20-cv-03796-GPG Document 1 Filed 12/28/20 USDC Colorado Page 3 of 5




D.      STATEMENT OF CLAIM(S)
State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert
additional claims, use extra paper to continue that claim or to assert the additional claim(s).
Please indicate that additional paper is attached and label the additional pages regarding the
statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: I have been discriminated against based on my disability with the meaning of
Americans with Disabilities Act (ADA) of 1990, as amended, in violation of the ADA.

The conduct complained of in this claim involves the following: (check all that apply)

             failure to hire                      x       different terms and conditions of employment

             failure to promote                   x       failure to accommodate disability

          x termination of employment             x       retaliation

             other: (please specify)     Harassment and hostile work environment


Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

             race                      religion                 national origin               age

             color                     sex                  x     disability


        Supporting facts:
The Plaintiff, after several attempts to ask for assistance with her disability, the Plaintiff asked for
a meeting to discuss accommodations. During the meeting, the defendants did not discuss
accommodations at all. The defendants instead told the plaintiff if she did not sign and complete
the provisions set out in an agreement that she would no longer be employed which resulted in her
signing a document she did not agree with. After the meeting, she emailed a response that
discussed everything that she did not agree with during the meeting along with a formal request
for accommodations. The Plaintiff then received a perceived threatening email which resulted in
an “acute panic attack” where she was transported by ambulance to the hospital. The harassment
and failure to accommodate continued. After leaving the hospital, the Plaintiff requested to take
some paid time off which was denied. Plaintiff received harassing emails and certified letters
describing why they would not accommodate the plaintiffs' PTSD and falsely accusing the
plaintiff for not compiling with the company standards. She was also not compensated for several
hours of work and mileage during this time.

Additional Paper Attached
                                                      3
Case 1:20-cv-03796-GPG Document 1 Filed 12/28/20 USDC Colorado Page 4 of 5




E.     ADMINISTRATIVE PROCEDURES

Did you file a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Commission or any other federal or state agency? (check one)

         x Yes (You must attach a copy of the administrative charge to this complaint)

            No

Have you received a notice of right to sue? (check one)

         x Yes (You must attach a copy of the notice of right to sue to this complaint)

            No

F.      REQUEST FOR RELIEF
State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “F. REQUEST
FOR RELIEF.”
Plaintiff seek injunction and declaratory relief, compensatory damages, punitive damages with
interest and costs as remedies for Defendants’ violations of their rights.

G.     PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.


  Gloria Quintana
 (Plaintiff’s signature)

  December 24, 2020
 (Date)
(Form Revised December 2017)

                                                 4
Case 1:20-cv-03796-GPG Document 1 Filed 12/28/20 USDC Colorado Page 5 of 5




B.    DEFENDANT(S) INFORMATION
 Defendant 3:  Judy Nicholson, 901 W. 8th St. Pueblo, CO 81003
              (Name and complete mailing address)

                     719-546-1271, jnicholson@ilcpueblo.org
                  (Telephone number and e-mail address if known)

D.    STATEMENT OF CLAIM(S)
CLAIM ONE: I have been discriminated against based on my disability with the meaning of
Americans with Disabilities Act (ADA) of 1990, as amended, in violation of the ADA.

After several months of harassment and a hostile working environment the Plaintiff was fired
through an email for not answering the phone. The plaintiff emailed back to defendants explaining
why she did not answer the phone and then did as the email stated to leave the premises. The
Plaintiff had two civil officers accompany her to return the keys and receive her final paycheck.




                                               5
